Name: Commission Implementing Regulation (EU) 2015/746 of 11 May 2015 amending Implementing Regulation (EU) No 433/2012 laying down detailed rules for the application of Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries
 Type: Implementing Regulation
 Subject Matter: documentation;  international affairs;  cooperation policy;  communications;  natural environment;  information technology and data processing;  fisheries
 Date Published: nan

 12.5.2015 EN Official Journal of the European Union L 119/3 COMMISSION IMPLEMENTING REGULATION (EU) 2015/746 of 11 May 2015 amending Implementing Regulation (EU) No 433/2012 laying down detailed rules for the application of Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1236/2010 of the European Parliament and of the Council of 15 December 2010 laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries and repealing Council Regulation (EC) No 2791/1999 (1), and in particular Articles 12(2), 24(4), 27(1) and 45(2) thereof, Whereas: (1) Regulation (EU) No 1236/2010 lays down certain specific control measures to monitor fishing activities of the Union in the Area covered by the North-East Atlantic Fisheries Commission (NEAFC) and supplements control measures provided for in Council Regulation (EC) No 1224/2009 (2). (2) Detailed rules for the application of Regulation (EU) No 1236/2010 were adopted through Commission Implementing Regulation (EU) No 433/2012 (3). (3) At its Annual Meeting in November 2013, NEAFC adopted Recommendation 9:2014 amending Article 22 and Annexes XV and XVI of the Scheme on port State control and inspection report forms. At the same Annual Meeting, NEAFC adopted Recommendations 12:2014, 13:2014 and 14:2014 amending Annex IX of the Scheme on data exchange formats and protocols, and Recommendation 16:2014 amending Appendix 1 to Annex IX of the Scheme on confidential treatment of electronic data. At its Annual Meeting in November 2014, NEAFC adopted Recommendation 16:2015 amending Appendix 2 to Annex II of the Scheme on codes for main gear types. At the same meeting it adopted Recommendation 12:2015 amending Recommendation 9:2014 with respect to Articles 22 and 23 and Annexes XV and XVI of the Scheme on port state control forms. (4) In accordance with Articles 12 and 15 of the Convention on future multilateral cooperation in the North-East Atlantic fisheries approved by Council Decision 81/608/EEC (4), Recommendations 12:2014, 13:2014, 14:2014 and 16:2014 came into force on 7 February 2014 and Recommendation 16:2015 came into force on 6 February 2015. (5) Pursuant to its provisions, Recommendation 9:2014 as amended by Recommendation 12:2015 will enter into force on 1 July 2015. (6) It is necessary to transpose those Recommendations into Union law. Implementing Regulation (EU) No 433/2012 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 433/2012 is amended as follows: (1) in Article 12, points (a) and (b) are replaced by the following: (a) the form PSC 1 shall be used where the vessel is carrying its own catches; (b) the form PSC 2 shall be used where the vessel is engaged in transhipment operations, providing the information separately for catches from each donor vessel. ; (2) Article 13 is replaced by the following: Article 13 1. When completing the prior notification in accordance with Article 25(1) of Regulation (EU) No 1236/2010, the flag Member State shall complete Part B of the PSC form provided for in Annex VIII. 2. When completing the prior notification in accordance with Article 25(2) and (4) of Regulation (EU) No 1236/2010, the port Member State shall complete Part C of the PSC form provided for in Annex VIII.; (3) In Article 16 the first sentence is replaced by the following: The data exchange formats and data communication systems referred to in Article 12(2) of Regulation (EU) No 1236/2010 to be used for transmission of reports and information to the NEAFC Secretary shall comply with the rules set out in Annex X; (4) Annex VIII is replaced by the text in Annex 1 to this Regulation; (5) Annex IX is replaced by the text in Annex 2 to this Regulation; (6) Annex X is amended as follows: (a) the title is replaced by the following: DATA EXCHANGE FORMAT AND DATA COMMUNICATION SYSTEMS ; (b) Section B is replaced by the text in Annex 3 to this Regulation; (c) in Section D.2, point (b) is replaced by the text in Annex 4 to this Regulation; (d) in Section D.2, a new point (c) is added as set out in Annex 5 to this Regulation; (7) Annex XI is amended as follows: (a) Section C is replaced by the text in Annex 6 to this Regulation; (b) a new Section G is added as set out in Annex 7 to this Regulation; (8) Annex XII is replaced by the text in Annex 8 to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. However, Article 1(1), (2), (4), (5) and (7)(b) shall apply from 1 July 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 31.12.2010, p. 17. (2) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (3) Commission Implementing Regulation (EU) No 433/2012 of 23 May 2012 laying down detailed rules for the application of Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries (OJ L 136, 25.5.2012, p. 41). (4) Council Decision 81/608/EEC of 13 July 1981 concerning the conclusion of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (OJ L 227, 12.8.1981, p. 21). ANNEX 1 Annex VIII to Implementing Regulation (EU) No 433/2012 is replaced by the following: ANNEX VIII PORT STATE CONTROL FORMS Notifications and the completion of Parts A, B and C pursuant to Articles 22, 23 and 39 of the NEAFC scheme of control and enforcement shall be done through an online application established by the NEAFC Secretary on the NEAFC website. A fax-based system, using the forms set out in this Annex shall be used as a back-up system in the event that the NEAFC website is offline. ANNEX 2 Annex IX to Implementing Regulation (EU) No 433/2012 is replaced by the following: ANNEX IX ANNEX 3 Section B of Annex X to Implementing Regulation (EU) No 433/2012 is replaced by the following: B. Data communication systems Electronic data transmission of reports and messages between Member States and the Secretary shall use data communication systems duly tested. ANNEX 4 In Section D.2 of Annex X to Implementing Regulation (EU) No 433/2012, point (b) is replaced by the following: b) Return error numbers: Subject/Annex Error Numbers Error cause Rejected (NAK) Follow-up action required Accepted and Stored (ACK) Follow-up action required Accepted and Stored (ACK) with warning Communication 101 Message is unreadable 102 Data value or size out of range 104 Mandatory data missing 105 This report is a duplicate; attempt to re-send a report previously rejected 106 Unauthorised data source 150 Sequence error 151 Date/Time in the future 155 This report is a duplicate; attempt to re-send a report previously accepted Annex II 250 Attempt to re-Notify a vessel 251 Vessel is not Notified 252 Species not AUT, or LIM or SUS Annex VIII 301 Catch prior to Catch on Entry 302 Transhipment prior to Catch on Entry 303 Catch on Exit prior to Catch on Entry 304 No Position received (CAT, TRA, COX) 350 Position without Catch on Entry Annex X 401 Surveillance Exit prior to Surveillance Entry 450 Observation without Surveillance Entry 451 Inspectors or craft not notified ANNEX 5 In Section D.2 of Annex X to Implementing Regulation (EU) No 433/2012, the following point (c) is added: c) Identification of duplicate messages and reports: Message/Reports Data Elements TM AD SQ RC LA/LT LO/LG SP CO DA TI OB CA RA DF KG TT TF PD PT CS PO CR YR Position POS y y y y y y Entry ENT y y y y y y Exit EXI y y y y y y Manual MAN y y y y y y Catch on Entry COE y y y y y Catch CAT y y Y Y Y Y Y Catch on Exit COX y y Y Y Y Y Y Transhipment TRA y y Y Y Y Y Y Y Y Port of Landing POR y y Y Y Y Y Y Y Y Y Cancel CAN y y y y Y Y For each message, if data in data-elements marked Y  is identical, then identify message as duplicate ANNEX 6 In Annex XI to Implementing Regulation (EU) No 433/2012, Section C is replaced by the following: C. Main gear types FAO Alpha Code Gear type Surrounding Nets PS With purse lines PS1 1 vessel purse seine PS2 2 vessels purse seine Seine Nets SSC Seine Scottish Trawls  Bottom OTB Bottom otter trawl PTB Bottom pair trawls TBN Bottom trawl Nephrop TBS Bottom trawl shrimp OTT Otter twin trawl Trawls  Midwater OTM Midwater otter trawl PTM Midwater trawls pair Gillnets and Entangling Nets GNS Gillnet anchored GND Drift nets GEN Gill tangle net (Not specified) Traps FPO Pot Hooks and Lines LHP Hand lines LHM Hand line mechanical LLS Set line long line LLD Drifting long line LL Long line LTL Trolling long line LX Hook and lines Harvesting Machines HMP Pumps No Gear NIL No fishing gear to report ANNEX 7 In Annex XI to Implementing Regulation (EU) No 433/2012, the following Section G is added: G. Type of Processing Code Type FRZ Frozen FRE Fresh OTH Any other processing ANNEX 8 Annex XII to Implementing Regulation (EU) No 433/2012 is replaced by the following: ANNEX XII CONFIDENTIAL TREATMENT OF ELECTRONIC DATA Member States shall, when transmitting and receiving electronic data, take the necessary measures to comply with the confidentiality and security provisions set out in Recommendations approved by the NEAFC Commission.